Citation Nr: 0737836	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-26 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a dental disorder. 

3.  Entitlement to service connection for temporomandibular 
joint problems, to include as secondary to service-connected 
cervical spine disability. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In March 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims folder.  At the hearing, the 
veteran withdrew from his appeal his claim of entitlement to 
an increased rating for service-connected cervical spine 
disability.  The veteran also submitted additional evidence 
accompanied by a waiver of his right to have this evidence 
initially considered by the RO.  

The issues of entitlement to service connection for a dental 
disorder and temporomandibular joint problems are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The veteran's current sinus disorder is not etiologically 
related to an incident of his military service.  




CONCLUSION OF LAW

A sinus disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in April 2002, June 2004, and July 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of any further evidence that pertains to 
the claim.  The claim was last readjudicated in June 2006.  
In the June 2006 supplemental statement of the case, the RO 
provided notice of the information and evidence needed to 
establish a disability rating and an effective date for the 
disability on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, available post-service 
treatment records, and examination reports.  While private 
treatment records identified by the veteran were requested 
from Orlando General Hospital in April 2002 and July 2002, 
these records were never forwarded.  In a July 2002 letter 
and the September 2002 rating decision, the RO advised the 
veteran that Orlando General Hospital did not provide a 
response to the records request.  The duty to assist does not 
require any further attempts on the part of the RO to obtain 
these records.  38 C.F.R. § 3.159(c)(1) (2007).

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he is entitled to service 
connection for a sinus disorder.  In several statements of 
record and testimony he presented at the March 2007 Travel 
Board hearing, he maintained that in addition to the 
documented laceration he sustained to his right upper lip 
when a taxi meter hit his face in October 1968, he 
believed he also sustained a facial fracture in the area of 
his sinuses at that time.  He noted that he was told that 
bone fragments were removed during surgery he underwent on 
his sinuses in 1983.  He had never experienced any other 
trauma to this area so he believed the bone fragments were 
residuals of trauma he sustained during service.  After 
careful consideration of all procurable and assembled data, 
the Board finds that service connection for a sinus disorder 
is not warranted.

The service medical records note that the veteran was in an 
automobile accident in October 1968.  The veteran was seen in 
the emergency room of a military hospital following initial 
treatment at another private facility.  The veteran 
complained of swelling in his lip and bloody drainage from 
the nasopharynx.  The examiner reported that x-rays of the 
frontal and maxillary sinuses revealed no fractures.  No 
other relevant findings are noted in the service medical 
records.    

After service, the veteran underwent a VA examination in 
November 1971.  No complaints or findings referable to the 
sinuses are reported. 

In a September 1984 letter, Dr. K.R.K. reported that the 
veteran was seen in the emergency room at Brookwood Community 
Hospital in March 1983 with severe facial pain and a 
headache.  Dr. K.R.K. noted that after a work-up consisting 
of paranasal sinus x-rays and laboratory work, the veteran 
was diagnosed with acute parasinusitis involving the 
maxillary, ethmoidal, and right frontal sinuses.  On a 
subsequent visit, an additional set of paranasal x-rays was 
obtained, which showed minimal improvement of his condition 
and further deterioration of his frontal sinusitis.  Dr. 
K.R.K. indicated that this was evidenced by facial cellulitis 
over his right frontal area, suggesting extension of the 
infectious process from his sinus to the overlying facial 
structures.  Dr. K.R.K. then decided to refer the veteran to 
another specialist (Dr. E.P.), but he acknowledged that he 
lost contact with the veteran and that it was not until 
recently that he learned of the medical/surgical care 
provided to him.  

Thereafter, a December 1994 record showed that the veteran 
complained of sinus problems.  An April 1996 record noted an 
assessment of allergic rhinitis, and on referral in May 1996, 
the examiner noted an assessment of possible allergic 
rhinitis.  

A January 1997 record noted that the veteran complained of 
increased sinus drainage and post-nasal drip.  A December 
1997 record noted an assessment of sinusitis. 

The February 2000 VA examination report shows that on review 
of systems, the veteran complained of sinus problems.

The October 2002 VA scars examination report shows that the 
claims file was not made available to the examiner (C.O., RN, 
NP) for a review.  The examiner commented that she was unable 
to clarify whether the veteran actually suffered from any 
kind of facial fracture in service other than the laceration 
because she did not have the claims file.  The examiner 
maintained that if the veteran did suffer a facial fracture, 
it was at least as likely as not that his chronic sinus 
problems were directly related to the injury that he suffered 
on active duty.   

The March 2004 VA nose, sinus, larynx, and pharynx 
examination report shows that the claims file was made 
available to the examiner (Dr. V.M.) for a review.  The 
examiner noted that the veteran reported that he had had 
intermittent sinus problems since the in-service injury.  He 
complained of a yellowish nasal discharge that he had two to 
three times per year along with his acute sinus infections.   
He indicated that his problems were usually exacerbated 
around the fall and in January and February.  He indicated 
that he usually did not seek medical attention for his sinus 
attacks.  After an examination, the examiner provided a 
diagnosis of inflamed nasal passages.  The examiner commented 
that x-rays taken during service showed that no fracture was 
seen on frontal and maxillary sinus films.  The examiner 
maintained that based on that information and the veteran's 
reports of two to three sinus infections per year, the 
examiner could not conclude that he had a chronic condition 
secondary to the auto accident as being reported as that 
there were no fractures.  Also, the examiner could not say 
that two to three sinus infections per year was any different 
from the general population.  

The foregoing evidence shows that there is no competent 
medical evidence of record linking the veteran's claimed 
sinus disorder to his military service.  While service 
medical records do document that the veteran sustained facial 
trauma, the March 2004 VA examiner was unable to conclude 
that the veteran's sinus problems were related to the in-
service facial trauma he sustained given that x-rays taken at 
that time were negative.  As for the October 2002 VA 
examiner, she only provided a qualified opinion, premised on 
the veteran having sustained a facial fracture, but service 
medical records do not document that this in fact occurred.  
The veteran submitted Dr. K.R.K.'s September 1984 letter as 
proof of his claim but Dr. K.R.K. does not link the disorder 
the veteran was treated for at that time to an incident of 
the veteran's military service.  Also, as the Board 
previously discussed, the Orlando General Hospital provided 
no response to the RO's records request pertaining to facial 
surgery.   

Thus, the evidence of a nexus between the veteran's claimed 
disability and his military service is limited to his own 
statements.  This does not constitute competent evidence of a 
nexus between the claimed disability and the veteran's 
service as he has not been shown to be qualified to render a 
medical diagnosis or an opinion concerning medical causation, 
however sincere his belief in the merits of his claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Voerth v. 
West, 13 Vet. App. 117, 120 (1999) (providing that 
unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a sinus disorder is denied. 




REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claims for 
service connection for a dental disorder and 
temporomandibular joint problems.  

The veteran contends that he sustained several loosened teeth 
as the result of the October 1968 accident in which a taxi 
meter hit his face.  He complained that many of his teeth 
that were knocked loose were now crooked.  Also, he had to 
have a root canal on tooth #6 as the result of the trauma.  
The medical evidence of record includes a February 2000 VA 
examination report that noted that the examination was normal 
except that the veteran's teeth on the right side were at an 
angle from where the veteran indicated he injured his teeth.  
A January 2005 VA examination report further noted that the 
examination revealed that tooth #6 had had successful 
endodontics.  It was noted that it never had a carious 
lesion.  The examiner diagnosed history of trauma causing 
"endo" for tooth #6.  

According to a report from the National Personnel Records 
Center (NPRC) in January 2000, the veteran's dental records 
were previously provided to the RO in March 1971.  The Board 
observes that the veteran's dental records are not associated 
with the claims file.  The veteran has submitted copies of 
some dental records in his possession, which show that he 
presented in a dental clinic in May 1969, complaining of 
sensitivity of tooth #6.  At that time he reported a history 
of trauma to tooth #6.  There was no indication that the 
veteran sustained trauma that resulted in several loosened 
teeth.  As previously discussed, however, the service medical 
records do show that the veteran sustained facial trauma in 
an incident for which service connection is in effect for a 
scar of the right upper lip.  The Board notes that the prior 
examiner did not have the claims file, and it is not clear 
whether her conclusion regarding possible loss of bone around 
the anterior teeth is related to trauma, or to non-trauma 
causes such as his chronic periodontitis and gingivitis.  
Moreover, it is unclear whether any teeth other than #6 can 
be attributed to the trauma.  Accordingly, the Board finds 
that the veteran should be afforded a VA dental examination 
for an overall assessment of any abnormality associated with 
his teeth that can be attributed to the facial trauma.

The veteran also contends that he has temporomandibular joint 
problems either as the result of the taxi meter accident or 
secondary to his service-connected cervical spine disability.  
The January 2005 VA dental examination report shows that the 
claims file was not made available to the examiner for a 
review.  The examiner noted that the veteran reported that he 
had temporomandibular joint problems and problems with 
clenching/bruxism due to his cervical pain.  The examination 
revealed clicking, clenching, and bruxism.  The examiner 
noted that the veteran's temporomandibular joints became 
fatigued easily "which could result from his cervicalgia 
from his trauma in Vietnam."  The examiner noted a diagnosis 
of temporomandibular joint problems.  

The Board observes that the January 2005 VA examiner has 
speculated that the veteran's temporomandibular joint 
problems "could" be the result of his service-connected 
cervical spine disability, and therefore, lacks the requisite 
degree of medical certainty required to establish service 
connection for a disability.  See Bloom v. West, 12 Vet. App. 
185 (1999) (providing that a physician's opinion the 
veteran's time as a prisoner of war "could have" 
precipitated the initial development of a lung condition, by 
itself and unsupported and unexplained, was "purely 
speculative").  Thus, the Board finds that an attempt should 
be made to obtain a more definitive medical opinion on 
whether the veteran's temporomandibular joint problems are 
secondary to his neck disability or any other incident of his 
military service. 

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for a benefit which was previously denied, the claim 
shall be denied.  If he fails to report for an examination in 
conjunction with an original claim, the claim will be decided 
based on the evidence of record.

Finally, the Board notes that the April 2005 VCAA notice only 
advised the veteran 
of what information and evidence is needed to substantiate a 
claim for direct service connection.  The RO/AMC should send 
the veteran a corrective VCAA letter that complies with the 
notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007) and includes a 
description of the evidence needed to substantiate a claim 
based on secondary service connection.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes a description of the evidence 
needed to substantiate a claim based on 
secondary service connection.   

2.  Obtain any relevant records 
adequately identified by the veteran, 
including any ongoing medical records 
pertinent to the disabilities on appeal 
from the Murfreesboro VAMC in Tennessee 
dating since April 2005.

3.  The RO/AMC should schedule the 
veteran for a VA dental examination by a 
dentist to determine the nature of any 
current dental disorder and to provide an 
opinion as to its possible relationship 
to service.  The claims file should be 
provided to and reviewed by the examiner, 
and the examination report should reflect 
that this was done.  In particular, the 
examiner should review the January 2005 
VA dental examination report.

(a) The examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current dental disorder, including 
problems with tooth #6, crooked teeth, 
possible bone loss, and temporomandibular 
joint problems, were caused by the facial 
trauma documented in the veteran's 
service medical records. 

(b) The examiner should also opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any temporomandibular joint problems were 
caused by or aggravated (permanently 
worsened beyond the normal progress of 
the disorder) by service-connected 
osteoarthritis of the cervical spine with 
associated radiculopathy to the upper 
extremities.  If the examiner finds that 
the temporomandibular joint problems are 
aggravated by the neck disability with 
associated radiculopathy to the upper 
extremities, he/she should quantify the 
degree of aggravation, if possible.

4.  Thereafter, the RO/AMC should 
readjudicate the claims.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


